DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the hearing committee and disciplinary board findings and recommendations, and considering the transcript, record, and briefs, it is the decision of the court that Rick A. Alessi be suspended from the practice of law in Louisiana for a period of eighteen months from the finality of this decision.
On application for reinstatement, it will be considered whether Rick A. Alessi has paid legal interest to Edward Gavin, D.C. on the sum of $1,480.00 accruing from February 28, 1985 through March 25, 1991; and has paid legal interest to the Louisiana State Bar Association Client Security Fund on the sum of $1,500 accruing from July 29, 1987 through March 25, 1991.
All costs of this proceeding are assessed to respondent.
KIMBALL, J., not on panel.